Case 2:19-cv-06862-GJS Document 23 Filed 12/28/20 Page 1 of 2 Page ID #:635



 1
 2
 3
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
11   ANITA SANCHEZ,                           )   Case No.: 2:19-cv-06862-GJS
                                              )
12                Plaintiff,                  )   {PROPOSED} ORDER AWARDING
                                              )   EQUAL ACCESS TO JUSTICE ACT
13         vs.                                )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO 28 U.S.C. § 2412(d)
14   ANDREW SAUL,                             )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,         )   U.S.C. § 1920
15                                            )
                  Defendant                   )
16                                            )
                                              )
17
18         Based upon the parties’ Stipulation for the Award and Payment of Equal
19   Access to Justice Act Fees, Costs, and Expenses:
20         IT IS ORDERED that fees and expenses in the amount of $2,900.00 as
21   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
22   awarded subject to the terms of the Stipulation.
23   DATE: December 28, 2020
24                             ___________________________________
                               THE HONORABLE GAIL J. STANDISH
25                             UNITED STATES MAGISTRATE JUDGE
26

                                              -1-
Case 2:19-cv-06862-GJS Document 23 Filed 12/28/20 Page 2 of 2 Page ID #:636



 1   Respectfully submitted,
 2   LAW OFFICES OF LAWRENCE D. ROHLFING
 3         /s/ Young Cho
     _________________________
 4   Young Cho
     Attorney for plaintiff Anita Sanchez
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                            -2-
